      Case 3:21-cv-01629-L Document 1 Filed 07/14/21                     Page 1 of 9 PageID 1


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JAMESMEN ALLEN                                         )
                                                       )   COMPLAINT
                         Plaintiff,                    )
v.                                                     )   Case No.: 3:21-cv-1629
                                                       )
CMRE FINANCIAL SERVICES, INC.                          )
                                                       )   JURY TRIAL DEMANDED
                                                       )
                         Defendant.                    )

                                COMPLAINT AND JURY DEMAND

        COMES NOW, Plaintiff Jamesmen Allen, by and through the undersigned counsel, and for

his Complaint against Defendant, CMRE Financial Services, Inc. under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), states as follows:

                                      JURISDICTION AND VENUE

        1.       This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

        2.       Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and Defendant transacts business here.

        3.       Under 28 U.S. Code § 1391(b)(2) a civil action may be brought in a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.

        4.       Under 28 U.S. Code § 1391(d) when a defendant that is a corporation is subject to

personal jurisdiction at the time an action is commenced, such corporation shall be deemed to reside

in any district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate state.

        5.       Plaintiff resides in the city of Dallas, a part of Dallas County, Texas.




                                                       1
      Case 3:21-cv-01629-L Document 1 Filed 07/14/21                      Page 2 of 9 PageID 2


        6.      The acts that occurred giving rise to this complaint occurred while Plaintiff was in the

city of Dallas, a part of Dallas County, Texas, making Dallas a proper venue under 28 U.S. Code §

1391(b)(2).

        7.      Defendant, a California corporation headquartered in Brea, California practices as a

debt collector throughout the country, including Texas.

        8.      Defendant is registered with the Secretary of State in Texas.

        9.      Defendant attempts to collect alleged debts throughout the state of Texas, including

in Dallas County.

        10.     Defendant has actual knowledge of where Plaintiff resided, and by attempting to

collect from Plaintiff, purposefully availed itself to the jurisdiction in which Plaintiff resided.

        11.     Defendant has sufficient minimum contacts with this venue as the alleged injuries

caused to Plaintiff were caused while Plaintiff was in the city of Dallas, county of Dallas, Texas and

Defendant attempts to collect alleged debts throughout the state of Texas.

        12.      As Defendant knowingly attempted to collect on a debt allegedly incurred in Dallas,

Texas and thus has sufficient minimum contacts with this venue is additionally proper under 28 U.S.

Code § 1391(b)(1).

                                              STANDING

        13.     Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

        14.     Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);

Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive



                                                     2
      Case 3:21-cv-01629-L Document 1 Filed 07/14/21                    Page 3 of 9 PageID 3


rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the

right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        15.     “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)(quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently

concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        16.     “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                               PARTIES

        17.     Plaintiff, Jamesmen Allen, (hereafter “Plaintiff”), is a natural person currently residing

in the State of Texas.

        18.     Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices Act.

        19.     Defendant, CMRE Financial Services, Inc., is a California corporation with its

principle offices at 3075 East Imperial Highway Ste. 200 in Brea, California.

        20.     Defendant is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

        21.     Defendant regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.




                                                    3
      Case 3:21-cv-01629-L Document 1 Filed 07/14/21                     Page 4 of 9 PageID 4


                                      FACTUAL ALLEGATIONS

        22.      Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

Creditor other than Defendant.

        23.      On a date better known by Defendant, Defendant began to attempt collection

activities on Plaintiff’s alleged debt.

        24.      On or about July 16, 2020, Plaintiff had a telephone conversation with Defendant

regarding an alleged debt allegedly owed by Plaintiff.

        25.      The alleged debt was primarily for personal, family or household purposes and is

therefore a “debt” as defined by 15 U.S.C. § 1692a(5).

        26.      The telephone call is a “communication” as defined by 15 U.S.C. § 1692a(2).

        27.      During the telephone call, Plaintiff stated he wanted to dispute the debt.

        28.      Defendant’s representative asked Plaintiff what his reason for the dispute was.

        29.      Defendant should have accepted the dispute at that point and ended the call.

        30.      Plaintiff is entitled to dispute the alleged debt for any reason, or even no reason at all.

Mendez v. M.R.S. Assoc., 2004 WL 1745779 *2 (N.D. Ill. Aug. 3, 2004). (A consumer is entitled to

dispute the validity of a debt for a good reason, a bad reason, or no reason at all), Whitten v. ARS

National Servs. Inc., 2002 WL 1050320 *4 (N.D. 111 May 23, 2002). (Imposing a requirement that a

consumer have a `valid' reason to dispute the debt is inconsistent with FDCPA), Castro v. ARS

National Servs., Inc., 2000 WL 264310 (S.D.N.Y. Mar. 8, 2000), Frey v. Satter, Beyer & Spires., 1999

WL 301650 (N.D. Ill. May 3, 1999).

        31.      When Plaintiff explained further that his health insurance should have paid the debt,

Defendant’s representative instructed him to contact his health insurance regarding the debt owed.




                                                     4
      Case 3:21-cv-01629-L Document 1 Filed 07/14/21                      Page 5 of 9 PageID 5


        32.     Plaintiff is under absolutely no obligation to consult with or inform any other party of

his dispute. Plaintiff may dispute directly with the third-party debt collector, who is in this case,

Defendant.

        33.     Plaintiff again states he wants to dispute the debt.

        34.     Defendant attempted to belittle and shame Plaintiff when he further questioned how

to dispute the debt, which was entirely inappropriate.

        35.     Defendant knew, or should have known, that the above statements were false,

misleading, and harassing in nature.

        36.     All of Defendant’s actions complained of herein occurred within one year of the date

of this Complaint.

        37.     Defendant’s conduct has caused Plaintiff to suffer damages including but not limited

to the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding his situation.

        38.     Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

        39.     Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of Defendant’s conduct.

        40.     Defendant's action has created an appreciable risk of harm to the underlying concrete

interests that Congress sought to protect in creating the FDCPA.

        41.     Plaintiff would have pursued a different course of action had Defendant not violated

the statutory protections created by Congress.

        42.     Plaintiff attempted to pursue his rights yet was left with no actual knowledge as to how

to proceed based on Defendant's actions.




                                                     5
      Case 3:21-cv-01629-L Document 1 Filed 07/14/21                     Page 6 of 9 PageID 6


          43.   Defendant's denial of Plaintiff's rights caused harm in the form of impaired credit, no

plausible way of ascertaining the status of his debt in order to make a rational determination as to how

to proceed and forcing him to make financial decisions based on misinformation and engage in

financial planning based on incorrect facts.

          44.   Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of

Defendants.

          45.   Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

          46.   Defendant’s collection communications are to be interpreted under the “least

sophisticated consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004); Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997)

(When deciding whether a debt collection letter violates the FDCPA, this court “must evaluate any

potential deception in the letter under an unsophisticated or least sophisticated consumer standard.)

See Also, Goswami, 377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd

nor experienced in dealing with creditors.”)

                   COUNT I: Violations Of § 1692e Of The FDCPA –
   False Representation Of The Character, Amount, or Legal Status of The Alleged Debt

          47.   Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          48.   Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt, including, but

not limited to, the false representation of the character, amount, or legal status of any debt. See, 15

U.S.C. § 1692e(2).

          49.   Defendant used false representations or deceptive means to collect or attempt to

collect a debt or obtain information concerning the Plaintiff, in violation of 15 U.S.C. § 1692e(10).

          50.   Defendant’s collection efforts only serve to confuse and mislead the consumer.

                                                     6
      Case 3:21-cv-01629-L Document 1 Filed 07/14/21                      Page 7 of 9 PageID 7


          51.    Defendant’s collection efforts were materially false, misleading, and deceptive.

          52.    Defendant’s violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Jamesmen Allen prays that this Court:

                 A.       Declare that CMRE Financial Services, Inc.’s debt collection actions violate

          the FDCPA;

                 B.       Enter judgment in favor of Plaintiff Jamesmen Allen and against CMRE

          Financial Services, Inc. for actual and statutory damages, costs, and reasonable attorneys’ fees

          as provided by §1692k(a) of the FDCPA; and

                 C.       Grant other such further relief as deemed just and proper.

                        COUNT II: Violations Of § 1692d Of The FDCPA –
                      Harassment or Abuse, False or Misleading Representation

          53.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          54.    Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          55.    CMRE Financial Services, Inc.’s communications with Plaintiff were meant to shame,

embarrass, and harass Plaintiff by misrepresenting the alleged debts status.

          56.    CMRE Financial Services, Inc.’s violation of § 1692d of the FDCPA renders it liable

for actual and statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Jamesmen Allen, prays that this Court:




                                                      7
      Case 3:21-cv-01629-L Document 1 Filed 07/14/21                        Page 8 of 9 PageID 8


                   A.      Declare that CMRE Financial Services, Inc.’s debt collection actions violate

          the FDCPA;

                   B.      Enter judgment in favor of Plaintiff Jamesmen Allen, and against CMRE

          Financial Services, Inc., for actual and statutory damages, costs, and reasonable attorneys’ fees

          as provided by §1692k(a) of the FDCPA; and

                   C.      Grant other such further relief as deemed just and proper.

                 COUNT III: Violations Of § 1692f Of The FDCPA –Unfair Practices

          57.      Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          58.      Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          59.      CMRE Financial Services, Inc.’s communications with Plaintiff were deceptive and

misleading.

          60.      CMRE Financial Services, Inc. used unfair and unconscionable means to attempt to

collect the alleged debt.

          61.      CMRE Financial Services, Inc.’s violation of § 1692f of the FDCPA renders it liable

for actual and statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Jamesmen Allen prays that this Court:

                   A.      Declare that CMRE Financial Services, Inc.’s debt collection actions violate

                the FDCPA;

                   B.      Enter judgment in favor of Plaintiff Jamesmen Allen, and against CMRE

          Financial Services, Inc. for actual and statutory damages, costs, and reasonable attorneys’ fees

          as provided by §1692k(a) of the FDCPA; and

                   C.      Grant other such further relief as deemed just and proper.



                                                        8
     Case 3:21-cv-01629-L Document 1 Filed 07/14/21                    Page 9 of 9 PageID 9


                                         JURY DEMAND

       62.     Plaintiff demands a trial by jury on all Counts so triable.

Dated: July 14, 2021



                                                         Respectfully Submitted,
                                                         HALVORSEN KLOTE

                                               By:        /s/ Joel S. Halvorsen
                                                         Joel S. Halvorsen, #67032
                                                         680 Craig Road, Suite 104
                                                         St. Louis, MO 63141
                                                         P: (314) 451-1314
                                                         F: (314) 787-4323
                                                         joel@hklawstl.com
                                                         Attorney for Plaintiff




                                                     9
